VALLIANT, J.
This is an appeal from a judgment of the-circuit court -of Ray county awarding a peremptory writ of mandamus against the defendant,'the appellant, the treasurer of the county requiring him to pay certain county warrants held by the relator. The case was submitted for final judgment on *328demurrer to the return to the alternative writ. Therefore the facts presented in the record are undisputed. The facts are that the relator, the Exchange Bant of Richmond, held certain warrants amounting to $302.95, regularly issued under order of the county court during the year 1895, for current expenses of the county during.that year, and drawn against the county revenue fund for that year, duly registered, presented and protested for non-payment. These warrants of the relator were issued after May 1, 1895, for county expenses incurred after that date.
At the time they were presented and payment refused the county treasurer had on hand belonging to the county revenue fund for that year $1,100, but the reason he refused to pay them was that there were outstanding unpaid registered warrants issued prior to May 1, 1895, amounting to $32,000, of which $22,000 were issued prior to January 1, 1895, for county expenses incurred before that date, and $10,000 were issued between January 1, and May 1, 1895, for necessary current expenses of the county incurred during that period, and which warrants were registered, presented for payment and protested before the issuance of relator’s warrants, and the money on hand was held to be applied towards the payment of those senior warrants.
In the brief for respondent there is some criticism of the form of .the return, the argument being that it does not with sufficient certainty state facts to justify the refusal to pay the relator’s warrants. The rule of pleading in such case is correctly stated by the learned counsel. A mere general denial is not a sufficient traverse of the material recitals in the writ. The denial must be direct and specific, and matter in avoidance must also conform to the rules of pleading in respect of certainty. [State ex rel. v. Williams, 96 Mo. 13; State ex rel. v. Trammel, 106 Mo. 510.]
But the point in this return is not its denials, but its averment that there were outstanding warrants drawn on the *329county revenue Bind to the amount of $10,000 issued to pay for necessary current county expenses incurred between January 1 and May 1 of that year, and which were registered, presented and protested before those of the relator were issued. If under the law those outstanding senior warrants were entitled to be paid before those of relator of more recent date the fact is sufficiently pleaded in the return.
And the respondent is correct in the second proposition ■advanced in its brief, viz.: the revenue provided for any one fiscal year must be first applied to the payment of the ordinary and usual expenses incurred in conducting the necessary business of the county for that year. It was so expressly decided by this court in Andrew Co. ex rel. v. Schell, 135 Mo. 31. Therefore -as to $22,000 of the $32,000 of outstanding county warrants, they afforded no reason for the non-payment of the relator’s warrants and with reference to the remaining $10,000 of those warrants they also were no answer to- the relator’s demand, if the relator is right in his contention that the fiscal year for the county began May 1, 1895, but if the fiscal year for the county began January 1, 1895, then the relator’s warrants must wait on the payment of those issued, .presented and registered before May 1 of that year. The sole question then is when does the fiscal year for the county begin ? That question has already since the judgment of the circuit court in this case, been answered by this court in two- decisions. Wilson v. Knox County, 132 Mo. 387, and State ex rel. v. Appleby, 136 Mo. 408. But respondent asks us to review the subject -again, and we will not refuse to do so iu the light of the earnest argument in that behalf.
The judiciary in its own sphere is independent of both the other departments of government, and therefore in the interpretation of instruments passing under its judgment it acts independently of suggestion or direction of the legislature unless the instrument under consideration for construction is the utterance of the legislature itself, made contemporaneously *330with, or in conformity to such suggestion or direction, or unless it is an act done in view of the legislative definition. But when the legislature issues a codification or revision of laws and as a part of it lays down definitions and ruléis of construction of terms therein used, the courts get at the meaning of the lawmakers by applying those definitions to those terms, and following .those rules of construction. The definition under those circumstances is authoritative, and to be read into the statute as a part of itself. Therefore when the legislature declares as it has in section 3166, Revised Statutes 1889, as interpreted by this court in Andrew Co. ex rel. v. Schell, supra, that no warrant shall be paid out of the county’s revenue “for any one year” until the necessary expenses incurred in maintaining the county for that year are paid, and when in the same revision it further declares (sec. 6570): “......Eirst, words and phrases shall be taken in their plain or ordinary .and usual sense;.......third, the word ‘month’ shall mean a calendar month, and the word ‘year’ shall mean a calendar year, unless otherwise expressed, and the word ‘year’ shall be equivalent to the words ‘year of our Lord,’ ” it would seem- to leave no room for construction as to the meaning of the words “for any one year” in the section first quoted. That an artificial year for a particular purpose may be designated either in a matter of private contract or a public act, is unquestioned, and it is not unusual that such is the case in statutes relating to the. public revenue. Under the General Statutes of 1865, the fiscal year began October 1, and ended September 30th of each year (G. S. 1865, chap. 10, section 11), and so the law was until the act of November 13, 1868 (Laws 1868, p. 178), when that statute was amended defining the fiscal year as beginning January 1st, and ending December 31st, and so it has remained ever since. [Revised Statutes 1889, sec. 8589.] It is contended, however, that the statute applies to State affairs only, and not to those of a county, it being in the chanter treating particularly of the *331State Treasury department. The language is: “The fiscal year of the State shall commence on January first and terminate on the thirty-first day of December in each year, and the books, accounts and reports of the public officers shall be made to conform thereto; and all reports required by law to be made to the General Assembly shall be made during the first twenty days after the meeting of the General Assembly.”
This is the same as the law was in 1865 except that January and December are now substituted for October and September, and the reports to the General Assembly axe now required to be made within the first twenty days instead of the first week of its session. The argument for the relator is that the term “public officer” therein used to designate those required to conform their books, etc., to those dates are State officers alone. This argument, drawn as it is from .the language and immediate context of the statute, it being a section in the chapter creating the State Treasury department, is not without force, but taking the section in connection with the whole subject of revenue as treated in the chapter, we think the construction the relator put upon it is too restricted. The revenue for the State and that for the county is collected by the same officer and at the same time. While the legislature was dealing with the subject of the fiscal year, if it intended to give it one limit for the State and another for the county, it would very naturally have given .expression to that intention at that time. The language is not that the fiscal year for the State revenue shall commence on the first day of January, etc., but is, “the fiscal year of the State shall commence,” etc. The natural meaning of the words would include a county as a part of the State, and it would doubtless have never occurred to any one to put a different construction on it if it were not for the uncertainty as to providing for the county’s current expenses for the first four months of the year before the county court meets to assess the tax.
That the legislature intended that the fiscal year of the *332State should he the fiscal year of the county also, is shown in the changes made in other sections to conform to the change made in that section when it changed the year running from October 1st, to September 30th, and made it from January 1st to December 31st. The county collector then, as now, set-tied his accounts with the county court, but under the law of 1865 his final settlement for the year was made on the third Monday in December, and thirty days thereafter, he made his final settlement with the auditor. [G. S. 1865, ch. 13, secs. 16, 52.] Now his final settlement is made on the first Monday in March and his settlement with the auditor thirty days thereafter. [Secs. 7627 and 7637, R. S. 1889.]
The language of section 11, chapter 10, General Statutes 1865, above quoted, is: “The fiscal year of the State shall commence,” etc.......“and the books, accounts and reports of the public officers shall be made to conform thereto,” etc. Then closely following in the same chapter, and treating the same subject is section 16: “All collectors of the revenue, and others bound, by law, to pay money directly into the State Treasury, shall exhibit their accounts to the auditor on or before the first Monday in January in each year to be audited,” etc.
The officers referred to in that section were the “public officers” referred to in section 11, and that that term included county officers is manifest by reading as we are bound to do the two sections together, and further by the fact that when section 11 was amended as it now appears, as section 8589, Revised Statutes 1889, the section 16 was also amended as it now appears in section 8595, Revised Statutes 1889, so as to read ¡as follows: “All officers and others bound by law to pay money directly into the State Treasuryshall exhibit their accounts and vouchers to the State Auditor on or before the thirty-first day of December, to be audited, adjusted and settled, except the collectors -of revenue, who shall, immediately after their settlement with the county court on the first *333Monday in March in each year, exhibit their accounts,” etc. So although these two sections are in the chapter entitled “Treasury, State,” yet they treat of the county collector and his settlement with the county court.
The county assessor is required to complete his assessment, and return his boot to the county court on or before February 20th. [Sec. 7571.] Those persons who- conceive themselves aggrieved may appeal from the assessment so returned, to the county board of equalization (sec. 7572), which board is to meet on the first Monday in April (sec. 7515) to equalize and correct the assessments and adjust the assessor’s books, which are then returned to the county oourtj and that court is required as soon thereafter as may be to “ascertain the sum necessary to be raised for county purposes, and fix the rate of taxes on the several subjects of taxation” (sec. 7660), the limit of which is prescribed, as the Constitution requires, in section 7662. Then it is made the duty of the county court at its May term to appropriate, apportion and subdivide the revenue for the various purposes as prescribed in section 7663. .
It thus appears that it is not until the May term that the county court knows exactly what the aggregate assessment of the county is, and it is not until then that the rate of taxation is fixed and the -exact amount of revenue to be levied is ascertained. And in view of that condition -and of the constitutional provision that forbids a county to incur debts in any one year to exceed its income and revenue provided for that year (sec. 12, art. 10, Constitution), the relator contends that it conclusively follows that the fiscal year for the county begins on May 1st. The argument is not without persuasive force to show that it would be a convenient provision if the legislature should see fit to so enact, but it does not demonstrate that the statutes in their present form must receive that construction or fail of their purpose. And we must be forced to that result before we would be justified in giving to the word *334“year” an artificial meaning in the face of the rule of construction and definition laid down in the contemporaneous statute above quoted. But really whilst there is some uncertainty it is not very serious. True, from January to May, one-third of the year, the county court can not know the exact amount of revenue that the taxpayers will be called on to furnish. This uncertainty exists because the exact valuation of the taxable property in the county is then unknown, and the rate of taxation has not then been fixed, yet expenses are necessarily incurred in carrying ' on the county government and maintaining its duty to the State. But is certainty to that degree necessary ? Can not the revenue for the ensuing year be .estimated on the first of January with sufficient approximation for the purpose of putting reasonably safe limits to the debts to be incurred? Even after May 1st, there must be 'an element of uncertainty in the amount of the county’s income because all may not be collected that is assessed. Ordinarily there is not such a difference between the aggregate assessment of the county for one year, and the following, as would put the county judges to sea, and if any unusual event had taken place since the last assessment likely to produce an extraordinary diminution' or increase in the value of th© county’s property, the county judges would 'be apt to know it. The economic problem for them to solve is the amount of indebtedness it will be prudent to incur for the county for four months in view of the probable income. As a common sense business problem there is nothing very difficult about it, and if county judges are not to be accredited with sufficient discretion to determine a matter of that kind, then our whole system is wrong. The county court can keep safely within the constitutional limitation, and follow strictly the provisions of the statutes above quoted, and still count the fiscal year 'as beginning on January first, and ending December thirty-first. "We have followed the learned counsel for the relator in his *335brief but we see no reason to question the soundness of the decision in Wilson v. Knox County, supra, or in State ex rel. v. Appleby, supra, to the same effect. Upon a review of the whole subject, we again conclude that the fiscal year for the county as well as the State, begins January first, and ends December thirty-first.
The judgment of the circuit court is reversed.
Sherwood, Brace and Marshall, JJ., concur; Gantt, C. J., and Burgess, J., dissent; Robinson, J., absent.